393 F.2d 935
Harris Lee PARCUS, Appellant,v.UNITED STATES of America, Appellee.
No. 24600.
United States Court of Appeals Fifth Circuit.
May 16, 1968.

Appeal from the United States District Court for the Northern District of Alabama; Clarence W. Allgood, Judge.
Herman Watson, Jr., Huntsville, Ala., for appellant.
R. Macey Taylor, Asst. U. S. Atty., Birmingham, Ala., Macon L. Weaver, U. S. Atty., R. Macey Taylor, Asst. U. S. Atty., for appellee.
Before TUTTLE, and SIMPSON, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The judgment is affirmed.